UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ABDUL MAZEED ABDUL RAZACK,
Petitioner,

v.
                                                                     No. 96-1050
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(No. A72-370-521)

Submitted: February 25, 1997

Decided: March 18, 1997

Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, Arlington, Virginia, for Petitioner. Frank W.
Hunger, Assistant Attorney General, Joan E. Smiley, Senior Litiga-
tion Counsel, Susie Cho, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Abdul Mazeed Abdul Razack petitions for review of a final order
of the Board of Immigration Appeals (Board) denying his application
for asylum and withholding of deportation. Because substantial evi-
dence supports the Board's decision, we deny the petition for review.

I

Razack, a native and citizen of India, arrived in the United States
as a visitor for business. He was authorized to remain in this country
until January 12, 1993. In a show cause order, Razack was charged
with remaining in this country longer than permitted, in violation of
8 U.S.C.A. § 1251(a)(1)(B) (West Supp. 1996). Razack was ordered
to show cause why he should not be deported.

Razack is a Tamil Muslim, a religious and ethnic minority in India.
He conceded deportability as charged, but applied for asylum and
withholding of deportation, alleging that he feared persecution should
he return to India. Following a hearing, an immigration judge (IJ)
denied Razack's application. The Board upheld this decision, finding
that Razack's claimed fear of persecution was not well-founded.
Razack timely petitioned this court for review of the Board's order.

II

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any"refugee." 8
U.S.C.A. § 1158(a) (West Supp. 1996). The Act defines a "refugee"
as a person unwilling or unable to return to his native country "be-
cause of persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social group,

                    2
or political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp.
1996); M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc).

The "well-founded fear of persecution" standard contains subjec-
tive and objective components. INS v. Cardoza-Fonseca, 480 U.S.
421, 430-31 (1987). The subjective element requires that the alien's
fear be genuine. Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The
objective component requires credible, direct, and specific evidence
that would lead a reasonable person in like circumstances to fear per-
secution. Id.; Huaman-Cornelio v. BIA , 979 F.2d 995, 999 (4th Cir.
1992).

We must uphold the Board's determination that Razack is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C.A. § 1105a(a)(4) (West 1970). We accord the Board all pos-
sible deference. Huaman-Cornelia, 979 F.2d at 999. The decision
may be "reversed only if the evidence . . . was such that a reasonable
factfinder would have to conclude that the requisite fear of persecu-
tion existed." INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

III

Razack contests the Board's finding that he did not meet his statu-
tory burden. The Act "does not extend eligibility for asylum to any-
one who fears the general danger that inevitably accompanies
political ferment and factional strife." Huaman-Cornelio, 979 F.2d at
1000. Razack testified that he experienced discrimination during
school; however, he graduated from a three-year university. He joined
a community welfare organization whose purpose was to assist Mus-
lims by negotiating with Hindu leaders. At the time, Hindu extremist
groups were causing problems for Muslims.

A 1983 altercation in a mosque escalated into a street revolt. Four
Muslims and three Hindus were killed during the unrest, and Razack,
who fled when the fighting began, was incarcerated and mistreated
for three days. He testified that the police, upon completing their
investigation, released him with their apologies. Razack ended his
involvement with the community organization in 1984, when he
moved to Madras, where he experienced no further difficulties.

                    3
Between 1987 and 1990, Razack worked in Saudi Arabia. He vis-
ited India for three months in 1990. He travelled with his employer
to the United States in 1990, returned to India for three months, and
then reentered the United States. Razack had no problems during his
three-month stays in India. A Hindu extremist group made two inqui-
ries as to his whereabouts during Razack's stay in Saudi Arabia, but
made no further inquiries after 1992.

These facts do not compel a conclusion that Razack's fear of perse-
cution was well-founded. Rather, Razack demonstrated the existence
of, at most, a general danger not specifically directed at him. See
Huaman-Cornelio, 979 F.2d at 999. We conclude that substantial evi-
dence supports the Board's finding that Razack did not meet his bur-
den of establishing statutory eligibility for asylum.

The standard for withholding of deportation is more stringent than
that for granting asylum. INS v. Cardoza-Fonseca , 480 U.S. 421, 431-
32 (1987). To qualify for withholding of deportation, an applicant
must demonstrate a "clear probability of persecution." Id. at 430. As
Razack has not established entitlement to asylum, he cannot meet the
higher standard entitling him to withholding of deportation.

IV

We therefore deny the petition for review. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

PETITION DENIED

                    4